22 A.3d 971 (2011)
207 N.J. 61
In the Matter of Kevin J. CARLIN, an Attorney at Law (Attorney No. XXXXXXXXX).
M-290 September Term 2010, 067043
Supreme Court of New Jersey.
July 19, 2011.

ORDER
The Supreme Court having ordered on May 6, 2011, that KEVIN J. CARLIN of HAMILTON, who was admitted to the bar of this State in 1985, comply within sixty days with the Court's Orders filed February 11, 2009 and June 30, 2009, by submitting to the Office of Attorney Ethics all outstanding proctorship reports, failing which respondent would be temporarily suspended from practice without further notice;
And the Director of the Office of Attorney Ethics having certified that respondent has failed to comply with the Orders of the Court;
And good cause appearing;
It is ORDERED that KEVIN J. CARLIN is temporarily suspended from the practice of law, effective immediately, and it is further
ORDERED that KEVIN J. CARLIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that KEVIN J. CARLIN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.